 

Exhibit 10.8

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

Amendment No. 2 To Master Supply Agreement

This Amendment No. 2 (the “Second Amendment”) is effective as of July 24, 2020
(the “Second Amendment Effective Date”) by and among: FibroGen, Inc. and its
Affiliates (collectively, “FibroGen”); and Shanghai SynTheAll Pharmaceutical
Co., Ltd (d/b/a “上海合全药业有限公司”) (“Shanghai STA”); and STA Pharmaceutical Hong Kong
Limited (d/b/a “合全药业香港有限公司”) (“STA Hong Kong”) (STA Hong Kong, Shanghai STA, and
each of their Affiliates are collectively referred to as “STA”).  This Second
Amendment amends the Master Supply Agreement entered into by and between STA and
FibroGen on March 2, 2020 as amended by Amendment No. 1 on May 11, 2020
(collectively, the “Master Supply Agreement”). STA and FibroGen shall be
referred to individually herein as a “Party”, and collectively as, the
“Parties”. The Master Supply Agreement and this Second Amendment are
collectively, “the Agreement”.  

Whereas, the Parties desire to amend the Master Supply Agreement to allow for
certain Manufacturing Services and the production of certain Products to be
performed at the [*] Facility (defined in Sect. 3.1) pursuant to the
requirements set forth in Sect. 3.1 of the Agreement; and

Whereas, the Parties desire to continue the relationship as set forth under the
Master Supply Agreement as amended by this Second Amendment.  

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

(1)

Unless otherwise defined herein, all capitalized terms and phrases used in this
Second Amendment shall have the meaning ascribed to them in the Master Supply
Agreement.

 

(2)

Sect 1.69 of the Master Supply Agreement is hereby deleted in its entirety and
replaced with the following:

“1.69 “STA Facility” means the facility listed in Section 3.1 hereto, which
facility is owned and operated by STA and will be used for the performance of
Manufacturing Services and the production of Products. [*]”

 

(3)

Sect. 3.1 of the Master Supply Agreement is hereby deleted in its entirety and
replaced with the following:

“3.1 STA Facility. With the exception of FG-[*] as set forth in this Sect. 3.1,
all Product manufactured for FibroGen hereunder shall be manufactured solely by
STA at the STA Facility located at [*]. The STA Facility may not be changed
without a signed writing by STA and FibroGen. [*]”

1

A02/STA Master Supply Agreement

C: 00031947.2

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

--------------------------------------------------------------------------------

 

 

(4)

This Second Amendment, together with the Master Supply Agreement as amended by
Amendment No.1, contains the entire understanding of the Parties with respect to
the subject matter hereof.  Except as otherwise provided herein, the Master
Supply Agreement has not been modified or amended and remains in full force and
effect.  All express or implied agreements and understandings, either oral or
written, heretofore made with respect to subject matter herein are expressly
superseded in this Second Amendment.

 

(5)

This Second Amendment may be executed in counterparts, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument. Counterparts may be signed and delivered by facsimile and/or via
portable document format (pdf), each of which shall be binding when sent.

IN WITNESS WHEREOF, the Parties have executed this Second Amendment to the
Master Supply Agreement as of the Second Amendment Effective Date.

 

STA Pharmaceutical Hong Kong Limited

 

FIBROGEN, INC.

By:

 

/s/ Xiaoyong Fu

 

By:

 

/s/ Michael Martinelli

Name:

 

Xiaoyong Fu

 

Name:

 

Michael Martinelli

Title:

 

SVP

 

Title:

 

SVP Tech Dev

Date:

 

8/26/2020

 

Date:

 

8/28/2020

 

 

 

 

 

SHANGHAI SYNTHEALL PHARMACEUTICAL CO., LTD.

 

 

 

 

By:

 

/s/ Xiaoyong Fu

 

 

 

 

Name:

 

Xiaoyong Fu

 

 

 

 

Title:

 

SVP

 

 

 

 

Date:

 

8/26/2020

 

 

 

 

 

[gxkt3pgvlnj0000001.jpg]

2

A02/STA Master Supply Agreement

C: 00031947.2

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 